Citation Nr: 1739906	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver condition, including liver cirrhosis, liver cancer and a liver transplant, as due to herbicide exposure and/or malaria.

2.  Entitlement to service connection for chronic malaria or residuals.

3.  Entitlement to service connection for residuals of a splenectomy as due to herbicide exposure and/or malaria.

4.  Entitlement to service connection for colon or rectal cancer as due to herbicide exposure.

5.  Entitlement to service connection for vertigo, secondary to lymphoma treatment.

6.  Entitlement to service connection for fatigue, secondary to lymphoma treatment. 




REPRESENTATION

Veteran represented by:  Stacey P. Clark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2008 (liver, malaria), February 2010 (splenectomy), September 2015 (colon/rectal cancer) and February 2016 (vertigo, fatigue) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a December 2016 video hearing in front of the undersigned.  A transcript of the hearing is of record.  

The Veteran's claims of entitlement to service connection for malaria and a liver condition were certified to the Board as claims to reopen based on new and material evidence.  The claims were initially denied in the October 2008 rating decision.  However, the RO received new and material evidence in the form of March 2009 lay testimony within one year of the decision.  Thus, the decision was not final.  See 38 C.F.R. § 3.156(b).  The Board has recharacterized the claims as reflected on the title page.  
The Board notes that the Veteran expressed disagreement with the February 2010 denial of TDIU and hypertension and the RO included the issues in an October 2013 statement of the Case (SOC).  However, the Veteran did not perfect his appeal.  See VA Form 9 dated November 2013.  Thus, the claims are not for appellate consideration. 

The issues of entitlement to service connection for skin cancer of the face, visual problems and hearing loss have been raised by the record in a March 27, 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.


REMAND

On Remand, an SOC must be issued regarding the Veteran's claims for service connection for colon/rectal cancer, vertigo, and fatigue.  The matters were denied in RO rating decisions from July 2015 and February 2016 and timely notices of disagreements were filed in September 2015 and April 2016, respectively.  Here, the appellate process has commenced for the aforementioned claims and the Veteran is entitled to an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Veteran claims entitlement to service connection for a liver condition, chronic malaria/ residuals and residuals of a splenectomy.  He contends that a liver or spleen condition is due to in-service herbicide exposure.  Alternatively, he asserts that he suffers from a chronic or recurring form of malaria which has resulted in or aggravated his current liver and/or spleen problems.  

The Veteran was afforded a September 2008 VA examination for his claimed liver and malaria conditions and has not been afforded a VA spleen examination or opinion.  Despite findings of hepatitis B noted by the 2008 VA examiner, the Veteran has since submitted medical evidence which indicates that the Veteran never had hepatitis.  See e.g., letter from a treating VA physician dated in VBMS as May 22, 2017 (does not have a history of hepatitis).  The Veteran has also submitted web evidence indicating a possible link between certain chronic forms of malaria and spleen or liver conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC addressing the service connection issues for colon/rectal cancer, vertigo, and fatigue.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.

2.  Provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's claimed liver, spleen and malaria conditions.  If deemed necessary by the VA examiner, conduct a VA examination.  Address any conflicting evidence of record and provide a complete rationale for any opinion expressed.  Based on a review of the claims file, including the medical and lay evidence of record, provide a response to the following:  

(a)  Identify all liver, malaria (beginning December 2009) and/or residuals of splenectomy (beginning February 2007) conditions diagnosed during the appeal period.  

(b)  Is it at least as likely as not (i.e., a probability of 50 % or greater) that any liver, malaria, or spleen condition was caused by, or began during, his service, including conceded herbicide exposure?
(c)  Is it at least as likely as not that any liver condition or residuals of a splenectomy were caused or aggravated (beyond its natural progression) by any chronic malaria or residuals?

Discuss the significance of medical evidence indicating that the Veteran has never had hepatitis and consider web articles submitted in support of his claim.  See e.g., malaria related web articles dated in VBMS as January 20, 2017, December 19, 2011, December 30, 2010 and Agent Orange related article dated March 27, 2017.

Consider the Veteran's lay testimony of ongoing malaria symptoms since service and assertions regarding his lack of risk factors for liver problems such as active hepatitis or heavy drinking.  See 2016 Board testimony and correspondences dated May 18, 2009 and May 22, 2017.

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals









